DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2021 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weeks (US 5,703,493).
Regarding claim 1, Weeks teaches a substrate carrier comprising: 
a top ring (20) configured to encircle an edge of a substrate (15); and 
a bottom support (10) configured to enclose and directly contact a second side of the substrate and the edge of the substrate, the second side of the substrate opposite a first side of a substrate (see fig. 2; col. 2, lines 22-29).
Regarding claim 2, Weeks teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Weeks teaches the bottom support comprises two or more openings (13) extending therethrough.
Regarding claim 5, Weeks teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Weeks teaches a thickness of the substrate is less than 39 micron (see col. 1, lines 6).
Regarding claim 8, Weeks teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Weeks teaches the top ring (20) is configured to directly couple to the first side of the substrate (15).

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farnworth (US 2005/0064683).
Regarding claim 1, Farnworth teaches a substrate carrier in fig. 4 comprising:
a top ring (62) configured to enclose at least a portion of an edge of a substrate and a first side of the substrate (10); and
a bottom support (64) configured to enclose and directly contact a second side of the substrate and the edge of the substrate, the second side of the substrate opposite a first side of a substrate.
Regarding claim 7, Farnworth teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, fig. 4 of Farnworth shows the top ring (62) is configured to couple to the bottom support with a one of a clamp, friction fit, snap or hinge (69).
Claims 9, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farnworth (US 2005/0064683).
Regarding claim 9, Farnworth teaches a substrate carrier in fig. 4 comprising:
a top ring (62) configured to enclose at least a portion of an edge of a substrate and a first side of the substrate (10); and
a bottom support (64) configured to contact a second side of the substrate and enclose an edge of the substrate;  
wherein the bottom support (10) further comprises a cavity (68) between the second side and bottom support, the cavity (68) configured to receive backgrinding tape (22) applied to the second side of the substrate.
Regarding claim 10, Farnworth teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Farnworth teaches a locking mechanism (69) configured to couple the top ring (62) to the bottom support (64).
Regarding claim 15, Farnworth teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Farnworth teaches top ring is configured to couple to the bottom support with one of a clamp, friction fit, snap, or hinge (fig. 4).

Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miki (US 2014/0342475).
Regarding claim 16, Miki teaches apparatus for testing a semiconductor substrate in figs. 1-4 comprising:
a substrate carrier, the substrate carrier in fig. 1 comprising:
a top ring (2) configured to enclose an edge of a substrate (1), the edge of the substrate between a first side of the substrate and a second side of the substrate opposite the first side (refer to upper side and lower side of 1); and
a bottom support (3) configured to enclose and contact with second side of the substrate and the edge of the substrate (1), wherein the bottom support is configured to allow the substrate couple with the substrate carrier to be electrically tested using a probe (see par. 22).
Regarding claim 18, Farnworth teaches all the limitations of the claimed invention for the same reasons as set forth above. Besides, Farnworth teaches one or more openings (3a) in the bottom support configured to allow the probe to directly contact the substrate during electrical testing (see fig. 4; see par. 25).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11075129. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9 and 17 of the pending application are claiming the similar features as the US Patent  such as: a substrate carrier comprising: a top ring, a bottom ring as in claim 1. Furthermore, the claimed bottom ring of claim 9 is claimed including a cavity to received a backgrinding tape. Lastly, claim 17 of pending application includes bottom support is configured to allow the substrate to be electrically test using a probe. The following is item to item matching from claims 1-20:
Claim 1 of the pending application includes similar features of claim 1 of US Patent as compared to claim 1 to claim 1.
Claims 3-7 of the pending application includes the same features of claims 3-7 of US Patent.
Claim 9 of the pending application includes similar features of claim 9 of US Patent (see the above explanation).
Claim 10 of the pending application includes features in lines 10-11 of claim 9 of US Patent.
Claim 11-15 of the pending application includes features of claims 11-15 of US Patent.
Claim 16 of the pending application includes features of claim 17 of US Patent.
Claim 17 of the pending application includes features in lines 11-12 of claim 17 of US Patent.
Claims 18-20 of the pending application includes the same features of claims 18-20 of US Patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818